United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3616
                                    ___________

United States of America,                *
                                         *
                      Appellee,          * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Janyce D. Tillberg,                      *       [UNPUBLISHED]
                                         *
                      Appellant.         *
                                    ___________

                             Submitted: April 7, 1999
                                 Filed: April 13, 1999
                                    ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Janyce D. Tillberg appeals the district court's denial of Tillberg's Federal Rule
of Civil Procedure 60(b) motion to vacate the portion of her sentence for
embezzlement that required her to pay restitution. Having reviewed the record and
the parties' briefs, we conclude the denial was proper. See United States v. Mosavi,
138 F.3d 1365, 1366 (11th Cir. 1998) (per curiam); United States v. Lussier, 104 F.3d
32, 34-35 (2d cir. 1997). We thus affirm the district court without further discussion.
See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-